Citation Nr: 1014745	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1986.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for coronary 
artery disease is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not show a current right or left 
knee disorder related to the Veteran's military service or 
any incident therein.


CONCLUSION OF LAW

A right or left knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's June 2005 and March 2006 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that a VA examination is not 
required in this matter.  The competent evidence of record 
does not suggest a link between the Veteran's current 
bilateral knee disorders and his military service, and no 
continuity of symptomatology has been shown.  The Veteran's 
service treatment records, as well as his post service 
treatment records for almost 20 years following his discharge 
from military service, are completely silent as to any 
complaints or diagnosis of a bilateral knee disorder.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  While the 
Veteran contends that he constantly injured and degraded his 
knees during service, the objective evidence of record 
indicates otherwise.  The first documented evidence of a 
right or left knee condition was dated in November 2005, 
noting an assessment of knee pain likely due to arthritis, 
over 18 years after his discharge from the service.  Thus, a 
VA medical examination addressing the etiology of this 
condition is not required.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran contends that he currently has right and left 
knee disorders as a result of his military service.  
Specifically, he claims that his knees were constantly 
injured and degraded while serving his military duties in 
combat, to include jumping from helicopters, tracked 
vehicles, and large trucks.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of any knee condition.  
The Veteran denied any history of a trick or locked knee on a 
December 1985 medical history report, and his March 1986 
separation examination report was negative is also negative 
for any knee condition.

A November 2005 VA treatment record noted an assessment of 
knee pain likely due to arthritis and that orthopedic 
consultation would be placed for evaluation for knee 
replacement.

A December 2005 VA treatment report noted an assessment of 
osteoarthritis of bilateral knees.  The Veteran reported that 
he needed replacements bilaterally and that he was on 
nonsteroidal antiinflammatory drugs.

A July 2007 VA treatment report noted that the Veteran was 
referred to a physical therapy clinic for evaluation 
regarding a scooter.  The VA physician noted the Veteran's 
history of bilateral lower extremity degenerative joint 
disease.  The Veteran reported limited mobility secondary to 
bilateral knee pain, as well as cervical pain and lower back 
pain.  The assessment was bilateral lower extremity 
degenerative joint disease with limited functional activity 
tolerance.

An October 2007 VA treatment report noted the VA physician's 
opinion that the Veteran was a candidate for knee 
replacement.  A December 2007 VA treatment report also noted 
an assessment of bilateral knee medial compartment arthritis 
with varus deformity.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for a right or left knee 
disorder.  There is a currently diagnosed bilateral knee 
disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, service treatment records did not 
demonstrate complaints of or treatment for any bilateral knee 
disorder.  Moreover, the Veteran denied any history of a 
trick or locked knee on a December 1985 medical history 
report, and his March 1986 separation examination report was 
negative is also negative for any knee condition.

Thereafter post service records also failed to document any 
complaints of or treatment for a bilateral knee disorder for 
more than 18 years after his discharge from service.  This 
expansive period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim herein.  See Mense, 1 
Vet. App. at 356 (holding that VA did not err in denying 
service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

Moreover, there is no medical evidence of record linking the 
Veteran's current bilateral knee disorder to his military 
service.  The Veteran's statements alone can not be 
considered competent evidence on medical causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, to the extent the Veteran contends 
that he has had ongoing problems with his knees since his 
discharge from the service, the Board finds this contention 
not credible.  As noted above, the Veteran denied having knee 
problems in December 1985, shortly before his separation from 
service.  Moreover, the absence of any treatment or even 
reference to knee problems for over 18 years far more 
probative on this issue. Thus, the Veteran's statements on 
causation cannot establish a link between his current 
bilateral knee disorder and his military service ending 
nearly 20 years ago.  Accordingly, service connection for a 
bilateral knee disorder is not warranted.  

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral knee disorders is denied.


REMAND

The Veteran is seeking service connection for coronary artery 
disease.  Based upon its review of the Veteran's claims 
folder, the Board finds there is a further duty to assist the 
Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

A review of the record reveals that additional private 
medical records relating to the Veteran's coronary artery 
disease are available in this matter and have not been 
obtained.  When VA is put on notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In his April 2006 notice of 
disagreement, the Veteran indicated that he has provided VA 
with private records relating to his angioplasty in 1988 and 
requested that these records be considered as evidence to 
support his claim.  A review of the claims file reveals that 
these private records are not included in the file.  The 
record shows that the Veteran established VA Medical Center 
as his primary care provider in September 2005, and no 
treatment record predating this time is included in the 
claims file.  Accordingly, the RO should obtain and associate 
with the file the private medical records relating to the 
Veteran's angioplasty in 1988, as well as any other treatment 
records available relating to his coronary artery disease.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App.at 
83.  The third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  Id.

The Veteran contends that his current coronary artery disease 
is related to his military service.  Specifically, he claims 
that he experienced a great deal of stress, both in combat 
and as a food service supervisor, during his 12 years of 
military service.  He also claims that the high-fat diet 
provided by the military is a known risk factor for coronary 
artery disease.  The Veteran reports that he had early 
episodes of chest pain related to his coronary heart disorder 
in the mid 70's and again in 1985 while still in service.  A 
January 1976 service treatment record showed that the Veteran 
complained of severe and sharp pain in the anterior left 
chest that was jabbing and made worse by deep breathing or 
movement.  A January 1976 ECG (electrocardiogram) result 
revealed poor R-wave progression across precordial leads but 
noted there was no tracing to compare.  In an April 1981 
service treatment record, the Veteran complained of shortness 
of breath and left -sided chest pain.  An April 1981 ECG 
result was essentially normal but noted nonspecific T-wave 
changes.  In a November 1985 service treatment record, the 
Veteran complained again of sharp stabbing pain in the left-
sided chest with mild shortness of breath.  The ECG report 
noted normal sinus rhythm, leftward axis, and probably normal 
electrocardiogram (emphasis added).  A December 1985 ECG 
result indicated marked sinus bradycardia but otherwise 
within normal limits.

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
the etiology of his coronary artery disease.  The medical 
evidence of record shows that the Veteran has a current 
diagnosis of coronary artery disease.  The Veteran reports 
that he underwent two stent angioplasties in 1988 only two 
years after military discharge and a coronary artery bypass 
graft surgery in 1990.  A December 2005 VA treatment report 
noted an ECG testing showing 1st degree heart block.  While 
an inservice diagnosis of coronary artery disease has not 
been shown, the Board finds that the low threshold described 
in McLendon has been reached, especially given the multiple 
complaints of chest pain in service with inconclusive ECG 
results and the temporal proximity of the Veteran's post-
service heart surgeries to his military service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA medical 
providers who have treated him for his 
coronary artery disease.  The Board is 
particularly interested in obtaining the 
Veteran's private treatment records 
relating to his angioplasty in 1988.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure such records, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO must afford the Veteran the 
appropriate VA heart examination to 
determine the etiology of his current 
coronary artery disease.  The claims file 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  

Following a review of the service and post 
service medical records and examination of 
the Veteran, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that current coronary artery 
disease was caused by or aggravated by the 
Veteran's military service.  A complete 
rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the March 2007 statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


